DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Response to Amendment
	The amendment filed 01/10/2022 has been entered. Claims 1-5 remain pending in the application. 

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 01/20/2022 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cyren (US 20150337957 A1).
Regarding claim 1, Cyren discloses a reduction gear (see Fig. 1), comprising: a housing see Fig. 7, 63); a worm (see Fig. 8, 13, 15, 19, 21) located in the housing and rotates by power of a motor (see Fig. 1, 3); a worm wheel (see Fig. 8, 25, 29, 37) moved in cooperation with a worm gear portion (21) of the worm and having a first rotation axis (see Fig. 3, 31); and a drive gear (see Fig. 1, 43, 44, 45, 53, 55, 56, 57; NOTE: 45 is a sector gear which satisfies the claim limitation of a gear) moved in cooperation with the worm wheel and having a second rotation axis (see Fig. 3, 47), wherein the housing includes a partition wall (see Fig. 9, 67) located between the worm and the drive gear, and the partition wall, the worm gear portion of the worm, and the drive gear overlap with each other when viewed in a direction parallel to the second rotation axis (see Fig. 1 and 9, wherein 67, 21 and 45 overlap when viewed along a direction parallel to 47).  
Regarding claim 2, Cyren discloses the worm wheel (see Fig. 8, 25, 29, 37) includes a first shaft (29), a first gear (25) arranged on the first shaft and meshed with the worm (13, 15, 19, 21), and a second gear (37) arranged on the first shaft (see Fig. 8), the drive gear (see Fig. 1, 43, 44, 45, 53, 55, 56, 57) includes a second shaft (see Fig. 3, shaft of 43) and a third gear (43) arranged on the second shaft and meshed with the second gear (see Fig. 1), and the housing (see Fig. 9, 63) includes the partition wall (67) and a side wall (see Fig. 9, left side vertical extensions of 67 which hold 23 comprises a sidewall on its back side) that is located between the second shaft and the worm (see Fig. 1, wherein the portion which holds 23 would be between the shaft of 43 and the worm 8, 13, 15, 19, 21) and extends along the worm from a bearing (see Fig. 9, bearing shown above 45) receiving the second shaft in a direction parallel to a rotation axis of the worm (see Fig. 9, wherein the portion which holds 23 extends along the worm in a direction parallel to the rotation axis of 25, 29, 37). 
Regarding claim 3, Cyren discloses the partition wall (see Fig. 9, 67) includes an opposing surface (bottom surface of 67) that opposes the third gear (43), the housing (63) includes a bottom surface (bottom surface of 67) that opposes the third gear (43), the opposing surface of the partition wall forms part of the bottom surface of the housing (see Fig. 9), and the bottom surface is located at a position closer to the third gear than a surface of the first gear (25) that opposes the third gear in a direction of the second rotation axis (axis of 43; see Fig. 6, wherein the bottom surface of the unlabeled partition wall is closer to 43 than it is to 25). 
Regarding claim 4, Cyren discloses the worm (see Fig. 8, 13, 15, 19, 21) is located between the first gear (see Fig. 6, 25) and the second shaft (shaft of 43; see Fig. 6). 
Regarding claim 5, Cyren discloses a straight line that orthogonally intersects with the first rotation axis (see Fig. 1, 31) and the second rotation axis (47) defines a first straight line, a straight line that extends along the rotation axis of the worm (17) defines a second straight line, and the worm is arranged so that the first straight line diagonally intersects with the second straight line and so that an angle between the first straight line and the second straight line is less than 90 degrees (see Fig. 1, wherein a line that passes through 13 and 47 would form an angle with 17 that is less than 90 degrees).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Guichard (US 4643039 A).
Regarding claim 1, Guichard discloses a reduction gear (see Fig. 2), comprising: a housing (206); a worm (see Fig. 1, 201, 202, 203) located in the housing and rotates by power of a motor (see column 2 lines 30-34, wherein an embodiment which relates more particularly to a reduction gear transmitting torque from a motor to the windscreen wipers of a vehicle); a worm wheel (211) moved in cooperation with a worm gear portion (203) of the worm (see column 3 lines 8-10, wherein [t]he endless screw 203 meshes with the gear wheel 307 of the lower drive chain and with the gear wheel 209 of the assembly 211) and having a first rotation axis (212); and a drive gear (see Fig. 2, 213, 314, 313) moved in cooperation with the worm wheel (see Fig. 1) and having a second rotation axis (see Fig. 2, axis of 213, 314, 313), wherein the housing includes a partition wall (see Fig. 2, partition wall which supports the shaft of 213, 314, 313) located between the worm and the drive gear (see Fig. 2, wherein the partition wall is between the worm 201, 202, 203 and the drive gear 213, 314, 313), and the partition wall, the worm gear portion of the worm, and the drive gear overlap with each other when viewed in a direction parallel to the second rotation axis (see Fig. 1 and 2, wherein the partition wall which supports 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.